Citation Nr: 0938496	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  06-18 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for migraine headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The Veteran had active duty service from August 1972 to 
August 1974.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2005, a 
statement of the case was issued in May 2006, and a 
substantive appeal was received in May 2006.  In his 
substantive appeal, the Veteran requested a Board hearing at 
the RO.  However, he subsequently withdrew his request in 
June 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for hearing loss 
and migraine headaches.  The Veteran has claimed that he 
received treatment from January 1977 to the present at the 
Sepulveda, California VA Outpatient Clinic (OPC).  He has 
also claimed that he received treatment at the Long Beach, 
California VA Medical Center and West Los Angeles Healthcare 
Center from January 1979 to the present.  The only treatment 
records associated with the claims file are from February 
2004 to May 2007 from the VA Greater Los Angeles Healthcare 
System, which includes Sepulveda and West Los Angeles OPCs, 
as well as from February 2004 to May 2006 from the Long Beach 
VAMC.  There is no indication in the record that prior 
treatment records have been requested.  As VA medical records 
are constructively of record and must be obtained, the RO 
should obtain VA treatment records from the VA Greater Los 
Angeles Healthcare System prior to February 2004 and from May 
2007, as well as from the Long Beach VAMC prior to February 
2004 and from May 2006.  See 38 C.F.R. § 3.159; Bell v. 
Derwinski, 2 Vet.App. 611 (1992).   

Further, the Veteran was scheduled for VA fee-based 
examination with respect to his hearing loss in July 2004.  
However, the Veteran failed to report and has not provided 
any reasons for this failure.  Nevertheless, given the need 
to remand this issue for another matter, for the benefit of 
the Veteran, the Board finds that another VA examination 
should be scheduled to determine the nature, extent and 
etiology of the Veteran's hearing loss.  

The Board stresses to the Veteran, that while VA has a duty 
to assist the Veteran in the development of his claim, the 
Veteran has a duty to cooperate with VA.  See Wood v. 
Derwinski, 1 Vet.App. 190 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain VA treatment 
records from the VA Greater Los Angeles 
Healthcare System prior to February 
2004 and from May 2007, as well as from 
the Long Beach VAMC prior to February 
2004 and from May 2006.  If these 
records are unavailable, it should be 
clearly documented in the claims file.  

2.  The Veteran should be scheduled for a 
VA audiological examination to determine 
the nature, extent and etiology of any 
currently manifested hearing loss.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  After examining the 
Veteran and reviewing the claims file, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any current hearing 
loss is related to acoustic trauma during 
service as opposed to other causes or to 
the aging process.  

3.  Thereafter, the issues on appeal 
should be
readjudicated.  If the benefits sought on 
appeal are not granted, the Veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


